Citation Nr: 0315481	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-20 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1999 by which 
the RO denied service connection for degenerative joint 
disease of the lumbar spine, hearing loss, and tinnitus.  In 
October 2001 the Board remanded this case for additional 
development.  During the course of that development, the RO 
granted service connection for degenerative joint disease of 
the lumbar spine by decision dated in January 2003.  
Consequently, that issue is no longer before the Board.  


REMAND

As part of the development directed in the October 2001 
remand, the RO was to schedule the veteran for a VA 
examination to assess the veteran's hearing acuity.  The 
examiner was to provide an opinion as to the medical 
probabilities that loss of hearing acuity or tinnitus is 
attributable to the veteran's military service, including in-
service noise exposure about which the veteran testified at a 
July 2001 Board hearing.  (The veteran testified that his 
hearing problems began when a five-inch gun mistakenly fired 
a shell over the right wing of the ship's bridge after which 
the veteran could not hear for a time.  He reported 
experiencing ringing in the ears from that time to the 
present.)  The examiner was to explain her/his opinion in the 
context of the entire record.  

An examination was conducted in January 2003.  While the 
examiner's report notes a speech recognition score of 88 
percent in both ears and a diagnosis of mild sensorineural 
hearing loss in the right ear with moderate to severe 
sensorineural hearing loss in the left ear, the Board is 
unable to discern from the report any opinion regarding any 
relationship between the present hearing problems or tinnitus 
and the reported in-service event.  As such a medical nexus 
opinion is required by the Veterans Claims Assistance Act of 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), and is required by the Board's 
previous remand direction, another remand is in order.  
38 C.F.R. § 3.159 (c)(4)(2002); Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should ask the same examiner who 
authored the January 2003 VA examination 
report to provide an opinion in a 
supplemental report as to the medical 
probabilities that the loss of hearing acuity 
and tinnitus are attributable to the 
veteran's military service, including the in-
service noise exposure about which the 
veteran testified at a July 2001 Board 
hearing.  Before providing this opinion the 
examiner should review the claims file.  (If 
the examiner is not available, another 
examiner should be called upon to provide the 
necessary medical opinion evidence.  If 
another examination is needed to formulate an 
opinion, it should be scheduled.)

2.  Before returning this matter to the Board 
it should be determined whether the 
supplemental report produced by the examiner 
meets the requirements set out in this 
remand.  If it is insufficient, it should be 
returned to the examiner with instructions to 
take necessary corrective action. 

3.  After all notice requirements have been 
satisfied and the duty to assist has been 
fulfilled, the RO should re-adjudicate the 
claims of service connection.  If any benefit 
sought is denied, a supplemental statement of 
the case (SSOC) should be issued that 
addresses all the relevant evidence.

After giving the veteran opportunity to respond to the SSOC, 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the case 
should be returned to the Board.  (The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

